Exhibit 10.44

FORM OF PERFORMANCE AWARD AGREEMENT

FOR RESTRICTED STOCK UNITS

FOR NAMED EXECUTIVE OFFICERS

UNDER THE MSCI INC. 2007 AMENDED AND RESTATED EQUITY INCENTIVE COMPENSATION PLAN

MSCI Inc. (together with all of its Subsidiaries, the “Company”) hereby grants
to you Restricted Stock Units (“RSUs”) as described below, pursuant to MSCI’s
performance equity program. The awards are being granted under the MSCI Inc.
2007 Amended and Restated Equity Incentive Compensation Plan (the “Plan”).

 

Participant:    [Name] Number of RSUs Granted:    [#] RSUs Grant Date:    [Date]
[, subject to Section 9] Vesting Schedule:    Performance Period:   

Provided you continue to provide services to the Company through the applicable
time-vesting dates, and provided that the requisite performance criteria are met
at the end of the Performance Period, the RSUs will vest and convert as provided
above and as further described in Exhibit A. Your RSUs may be subject to
forfeiture if you terminate employment before the applicable time-vesting dates,
as set forth in the Plan and this Restricted Stock Unit Award Agreement
(including Exhibit A hereto, the “Award Agreement”). In addition, your RSUs, any
Shares that you receive upon conversion of the RSUs and any amounts you realize
upon the sale of such Shares may be subject to forfeiture if certain
circumstances occur, as set forth in the Award Agreement.

You agree that this Award Agreement is granted under and governed by the terms
and conditions of the Plan, the 162(m) Plan (as defined in Section 9) and
Exhibit A. You will be able to access a prospectus and tax supplement that
contains important information about this award via the MSCI website. Unless
defined in this Award Agreement, capitalized terms shall have the meanings
ascribed to them in the Plan.

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Agreement as
of the Grant Date.

 

MSCI INC.    Name:   Title:  

 

Attachments: Exhibit A (Terms and Conditions of the Award)

  MSCI Inc. 2007 Amended and Restated Equity Incentive Compensation Plan



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS

OF THE PERFORMANCE AWARD AGREEMENT

Table of Contents

 

 

 

         Page   SECTION 1.  

RSUs Generally.

     1    SECTION 2.  

Vesting and Conversion Schedule

     2    SECTION 3.  

Dividend Equivalent Payments.

     4    SECTION 4.  

Termination of Employment.

     5    SECTION 5.  

Change in Control.

     6    SECTION 6.  

Cancellation of Awards.

     6    SECTION 7.  

Recoupment In The Event Of A Material Restatement.

     6    SECTION 8.  

Tax and Other Withholding Obligations.

     7    SECTION 9.  

Section 162(m).

     7    SECTION 10.  

Nontransferability.

     7    SECTION 11.  

Designation of a Beneficiary.

     7    SECTION 12.  

Ownership and Possession.

     8    SECTION 13.  

Securities Law Compliance Matters.

     8    SECTION 14.  

Compliance with Laws and Regulations.

     8    SECTION 15.  

No Entitlements.

     8    SECTION 16.  

Consents under Local Law.

     9    SECTION 17.  

Award Modification.

     9    SECTION 18.  

Severability.

     9    SECTION 19.  

Successors.

     10    SECTION 20.  

Governing Law.

     10    SECTION 21.  

Rule of Construction for Timing of Conversion.

     10    SECTION 22.  

Defined Terms.

     10   

SECTION 1. RSUs Generally.

MSCI has awarded you RSUs as an incentive for you to continue to provide
services to MSCI and to align your interests with those of MSCI. As such, you
will earn your RSU award only if you remain in continuous employment through the
applicable time-vesting dates and the performance objectives described in
Section 2 are achieved, or as otherwise set forth below.

Each of your RSUs corresponds to one share of MSCI class A common stock. An RSU
constitutes a contingent and unsecured promise by MSCI to pay

 

1



--------------------------------------------------------------------------------

you one share of MSCI class A common stock on the conversion date for the RSU.
You will not be a stockholder with respect to the shares of MSCI class A common
stock underlying your RSUs unless and until your RSUs convert to shares.

SECTION 2. Vesting and Conversion Schedule

(a) Time-Vesting. Your RSUs will time-vest (but will not convert into Shares and
will continue to be subject to performance-vesting as provided in Section 2(b))
on the following dates, provided that you continue to be employed on such dates,
as follows:

(i)                             

(ii)                             

(b) Performance-Vesting and Conversion. The RSUs that have time-vested according
to the schedule above shall performance-vest (within a range of             % to
            % of the number of RSUs awarded herein) and convert into shares of
MSCI class A common stock after the end of the Performance Period, based on the
achievement of the                                          performance metrics
(collectively, the “Performance Metrics”) set forth in the table below, which
have been approved by the Committee. Following the end of the Performance
Period, management of MSCI shall provide the Board with reconciliations of the
Performance Metrics to MSCI’s financial statements. The Audit Committee of the
Board will review the extent of the achievement of the Performance Metrics, and
the Compensation Committee shall certify in writing such achievement. If, based
on such certification, your time-vested RSUs are eligible to performance-vest
and convert into Shares, such conversion will occur as soon as reasonably
practicable after such certification, but in no event later than             
         (the “Settlement Date”). For the avoidance of doubt, your time-vested
RSUs shall convert to Shares only to the extent, if any, that the Performance
Metrics are met at the end of the Performance Period. No time-vested RSUs shall
convert to Shares if either Performance Metric is below the minimum performance
threshold set forth in the table below. Any time-vested RSUs that are not
converted into Shares based on the failure to achieve the minimum performance
threshold will be forfeited.

The number of RSUs that will be converted into Shares will be determined based
on the following formula (the “Performance Formula”):

 

Number of RSUs

Granted

    x    

Time-Vesting

Percentage

    x    

Payout

Percentage

    =    

“Number of

Converted Shares”

 

For purposes of the computation above, (i) the “Time-Vesting Percentage” will be
equal to the total percentage of the award that has time-

 

2



--------------------------------------------------------------------------------

vested since the Grant Date pursuant to Section 2(a) (i.e.,         % or
        %); and (ii) the “Payout Percentage” will be derived as set forth in the
table below. There will be interpolation between the Payout Percentages set
forth below, and any fractional shares resulting from the application of the
Payout Percentages will be rounded up.

 

[Table]

 

3



--------------------------------------------------------------------------------

In each instance, the above-referenced adjustments to
                                         shall be made as reasonably determined
by the Committee and, to the extent relevant, must be in accordance with
accounting principles generally accepted in the United States.

(c) Other. Notwithstanding the foregoing, your RSUs will vest and convert as set
forth in Section 4 and Section 5 in the event that your employment terminates
under certain circumstances or a Change in Control occurs, respectively.

SECTION 3. Dividend Equivalent Payments.

If MSCI pays a regular or ordinary cash dividend on shares of its class A common
stock while you hold your RSUs, you will be entitled to a dividend equivalent
payment which will be paid to you on the Settlement Date. The amount of the
dividend equivalent will be equal to the Number of Converted Shares (if any, as
determined pursuant to Section 2(b)) multiplied by the per share cash dividend
rate for each dividend paid on shares of MSCI class A common stock for dividend
record dates since your Grant Date. No dividend equivalents will be paid to you
with respect to any canceled RSUs.

MSCI will decide on the form of payment and may pay dividend equivalents in
shares of MSCI class A common stock, in cash or in a combination thereof.

Because dividend equivalent payments are considered part of your compensation
for income tax purposes, they will be subject to applicable tax and other
withholding obligations.

 

4



--------------------------------------------------------------------------------

SECTION 4. Termination of Employment.

Upon termination of employment pursuant to this Section 4, the following special
vesting and payment terms will apply to your RSUs:

(a) Termination of Employment due to Death. If your employment terminates due to
death, all of your unvested RSUs will immediately time-vest upon your death.
Such RSUs will performance-vest (within a range of         % to         %) and
convert into shares of MSCI class A common stock on the Settlement Date, based
on the achievement of the Performance Metrics as provided in Section 2(b), and
be delivered to the beneficiary you have designated pursuant to Section 11 or
the legal representative of your estate, as applicable; provided that in order
for your estate not to be obligated to remain open solely to receive the Shares
at the end of the Performance Period, the Committee may, in its sole discretion,
performance-vest and convert the RSUs to Shares as of the date of your death
based on the expected achievement of the Performance Metrics for the Performance
Period by extrapolating the Performance Metrics that have been achieved as of
the end of the most recent fiscal quarter prior to the date of your death.

(b) Termination of Employment due to Disability. If your employment terminates
due to Disability, all of your unvested RSUs will immediately time-vest on the
date your employment terminates. Such RSUs will performance-vest (within a range
of         % to         %) and convert into shares of MSCI class A common stock
on the Settlement Date, based on the achievement of the Performance Metrics as
provided in Section 2(b).

(c) Involuntary Termination of Employment by the Company. If the Company
terminates your employment under circumstances not involving a Cancellation
Event and you sign an agreement and release satisfactory to the Company, all of
your unvested RSUs will time-vest. Such RSUs will performance-vest (within a
range of         % to         %) and convert into shares of MSCI class A common
stock on the Settlement Date, based on the achievement of the Performance
Metrics as provided in Section 2(b).

(d) Governmental Service Termination. If your employment terminates in a
Governmental Service Termination under circumstances not involving a
Cancellation Event, all of your unvested RSUs will time-vest on the date your
employment terminates. Such RSUs will performance-vest (within a range of
        % to         %) and convert into shares of MSCI class A common stock on
the date your employment terminates based on the expected achievement of the
Performance Metrics described in Section 2(b) for the Performance Period, which
will be determined by extrapolating the Performance Metrics that have been
achieved as of the end of the most recent fiscal quarter prior to the date your
employment terminates.

 

5



--------------------------------------------------------------------------------

SECTION 5. Change in Control.

In the event of a Change in Control, all of your unvested RSUs will time-vest
upon the effective date of the Change in Control (subject to your continued
employment on such date). Such RSUs will performance-vest (within a range of
    % to       %) and convert into shares of MSCI class A common stock on the
effective date of the Change in Control based on the expected achievement of the
Performance Metrics described in Section 2(b) for the Performance Period, which
will be determined by extrapolating the Performance Metrics that have been
achieved as of the end of the most recent fiscal quarter prior to the effective
date of the Change in Control.

SECTION 6. Cancellation of Awards.

(a) Cancellation Events. Notwithstanding any other terms of this Award
Agreement, your RSUs will be canceled prior to conversion in the event of any
Cancellation Event.

(b) Certificate. You may be required to provide MSCI with a written
certification or other evidence that it deems appropriate, in its sole
discretion, to confirm that no Cancellation Event has occurred. If you fail to
submit a timely certification or evidence, MSCI will cancel your award.

(c) Cancellation of Unvested Awards. Your RSUs that have not time-vested
pursuant to Section 2(a) will be canceled and forfeited in full if your
employment terminates for any reason other than under the circumstances set
forth in Section 4.

SECTION 7. Recoupment In The Event Of A Material Restatement.

Notwithstanding any other terms of this Award Agreement, if, during the period
from the Grant Date to the second anniversary of your Settlement Date, the
Company determines that you have committed a fraudulent act or participated in
misconduct which leads to a material restatement of the Company’s financial
statements, the Committee shall (i) rescind any RSUs granted to you (whether or
not they have time-vested) as provided in Section 6(a); (ii) in the event that
you have received and retained Shares upon conversion of your RSUs, rescind the
vesting of your RSUs and require you to deliver such Shares to the Company
without payment to you; and (iii) in the event that you received Shares upon
conversion of your RSUs and sold or otherwise disposed of such Shares, recover
any gains realized from the sale or other disposition of such Shares (in each
case to the extent permitted by governing law). In no event shall the Company be
required to award you additional equity incentive compensation should the
restated financial statements result in a higher equity incentive payment.

 

6



--------------------------------------------------------------------------------

Any provision of this Section 7 which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Section
7.

SECTION 8. Tax and Other Withholding Obligations.

Tax or other withholding obligations arising upon vesting and conversion (as
applicable) of your RSUs will be satisfied by (i) having MSCI withhold shares of
MSCI class A common stock or cash, (ii) tendering shares of MSCI class A common
stock, (iii) making a cash payment to MSCI or (iv) offsetting your RSUs as set
forth in Section 16(a) of the Plan, in each case in an amount sufficient to
satisfy the tax or other withholding obligations.

SECTION 9. Section 162(m).

The grant of RSUs pursuant to this Award Agreement is intended to be in
compliance with the Company’s Performance Formula and Incentive Plan (the
“162(m) Plan”), which is intended to comply with Section 162(m) of the Code. As
such, the grant of RSUs pursuant to this Award Agreement is contingent upon the
determination as to whether the grant is eligible to be made pursuant to the
162(m) Plan and is within the limits for fiscal year          of your Maximum
Annual Incentive Award as defined in the 162(m) Plan. Such determination shall
be made following the end of the          fiscal year by the Committee following
its certification of Adjusted EBITDA (as defined in the 162(m) Plan) for fiscal
year         . For the avoidance of doubt, this award will be null and void if
it is determined that the grant is not eligible to be made pursuant to the
162(m) Plan.

SECTION 10. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your RSUs,
other than as provided in Section 11 or by will or the laws of descent and
distribution or otherwise as provided for by the Committee.

SECTION 11. Designation of a Beneficiary.

You may make a written designation of a beneficiary or beneficiaries to receive
all or part of the shares to be paid under this Award Agreement in the event of
your death. To make a beneficiary designation, you must complete and file the
form attached hereto as Appendix A with the Company’s Human Resources
Department.

Any shares that become payable upon your death, and as to which a designation of
beneficiary is not in effect, will be distributed to your estate.

 

7



--------------------------------------------------------------------------------

You may replace or revoke your beneficiary designation at any time. If there is
any question as to the legal right of any beneficiary to receive shares under
this award, MSCI may determine in its sole discretion to deliver the shares in
question to your estate. MSCI’s determination shall be binding and conclusive on
all persons and it will have no further liability to anyone with respect to such
shares.

SECTION 12. Ownership and Possession.

Generally, you will not have any rights as a stockholder in the shares of MSCI
class A common stock corresponding to your RSUs prior to conversion of your
RSUs.

SECTION 13. Securities Law Compliance Matters.

The Company may, if it determines it is appropriate, affix any legend to the
stock certificates representing shares of MSCI class A common stock issued upon
conversion of your RSUs and any stock certificates that may subsequently be
issued in substitution for the original certificates. MSCI may advise the
transfer agent to place a stop order against such shares if it determines that
such an order is necessary or advisable.

SECTION 14. Compliance with Laws and Regulations.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon conversion of your RSUs (whether directly or
indirectly, whether or not for value, and whether or not voluntary) must be made
in compliance with any applicable constitution, rule, regulation, or policy of
any of the exchanges or associations or other institutions with which the
Company has membership or other privileges, and any applicable law, or
applicable rule or regulation of any governmental agency, self-regulatory
organization or state or federal regulatory body.

SECTION 15. No Entitlements.

(a) No Right to Continued Employment. This RSU award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall alter your
status as an “at-will” employee of the Company.

(b) No Right to Future Awards. This award, and all other awards of RSUs and
other equity-based awards, are discretionary. This award does not confer on you
any right or entitlement to receive another award of RSUs or any other
equity-based award at any time in the future or in respect of any future period.

 

8



--------------------------------------------------------------------------------

(c) No Effect on Future Employment Compensation. MSCI has made this award to you
in its sole discretion. This award does not confer on you any right or
entitlement to receive compensation in any specific amount. In addition, this
award is not part of your base salary or wages and will not be taken into
account in determining any other employment-related rights you may have, such as
rights to pension or severance pay.

SECTION 16 . Consents under Local Law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

SECTION 17. Award Modification.

(a) Modification. MSCI reserves the right to modify or amend unilaterally the
terms and conditions of your RSUs, without first asking your consent, or to
waive any terms and conditions that operate in favor of MSCI. MSCI may not
modify your RSUs in a manner that would materially impair your rights in your
RSUs without your consent; provided, however, that MSCI may, without your
consent, amend or modify your RSUs in any manner that MSCI considers necessary
or advisable to comply with law or to ensure that your RSUs are not subject to
tax prior to payment. MSCI will notify you of any amendment of your RSUs that
affects your rights. Any amendment or waiver of a provision of this Award
Agreement (other than any amendment or waiver applicable to all recipients
generally), which amendment or waiver operates in your favor or confers a
benefit on you, must be in writing and signed by the Global Head of Human
Resources, the Chief Administrative Officer, the Chief Financial Officer or the
General Counsel (or if such positions no longer exist, by the holders of
equivalent positions) to be effective.

(b) Section 409A. The Company reserves the right to modify the terms of this
Award Agreement, including, without limitation, the payment provisions
applicable to your RSUs, to the extent necessary or advisable to comply with
Section 409A of the Code and reserves the right to make any changes to your RSU
award so that it does not become subject to Section 409A or become subject to a
six-month wait period under Section 409A.

SECTION 18. Severability.

In the event MSCI determines that any provision of this Award Agreement would
cause you to be in constructive receipt for United States federal or state
income tax purposes of any portion of your award, then such provision will be
considered null and void and this Award Agreement will be construed and enforced
as if the provision had not been included in this Award Agreement as of the date
such provision was determined to cause you to be in constructive receipt of any
portion of your award.

 

9



--------------------------------------------------------------------------------

SECTION 19. Successors.

This Award Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award Agreement
or the Plan.

SECTION 20. Governing Law.

This Award Agreement and the related legal relations between you and MSCI will
be governed by and construed in accordance with the laws of the State of New
York, without regard to any conflicts or choice of law, rule or principle that
might otherwise refer the interpretation of the award to the substantive law of
another jurisdiction.

SECTION 21. Rule of Construction for Timing of Conversion.

With respect to each provision of this Award Agreement that provides for your
RSUs to convert to shares on the Settlement Date or upon a different specified
event or date, such conversion will be considered to have been timely made, and
neither you nor any of your beneficiaries or your estate shall have any claim
against the Company for damages based on a delay in payment, and the Company
shall have no liability to you (or to any of your beneficiaries or your estate)
in respect of any such delay, as long as payment is made by December 31 of the
year in which the applicable vesting date or such other specified event or date
occurs, or if later, by the fifteenth day of the third calendar month following
such specified event or date.

SECTION 22. Defined Terms.

For purposes of this Award Agreement, the following terms shall have the
meanings set forth below:

“Board” means the Board of Directors of MSCI.

A “Cancellation Event” will be deemed to have occurred under the following
circumstances:

(a) misuse of Proprietary Information or failure to comply with your obligations
under the Company’s Code of Conduct or otherwise with respect to Proprietary
Information;

 

10



--------------------------------------------------------------------------------

(b) resignation of employment with the Company without giving the Company prior
written notice of at least:

(i) 180 days if you are a member of the MSCI Executive Committee (or a successor
or equivalent committee) at the time of notice of resignation;

(ii) 90 days if you are a Managing Director (or equivalent title) at the time of
notice of resignation; or

(iii) 60 days for all other participants;

(c) termination for Cause (or a later determination that you could have been
terminated for Cause, provided that such determination is made within six months
of termination);

(d) your commission of a fraudulent act or participation in misconduct which
leads to a material restatement of the Company’s financial statements;

or if, without the consent of the Company:

(e) while employed, including during any notice period applicable to you in
connection with your termination of employment, you directly or indirectly in
any capacity (including through any person, corporation, partnership or other
business entity of any kind) hire or solicit, recruit, induce, entice, influence
or encourage any Company employee to leave the Company or become hired or
engaged by another company; or

(f) while employed, including during any notice period applicable to you in
connection with your termination of employment, you directly or indirectly in
any capacity (including through any person, corporation, partnership or other
business entity of any kind) solicit or entice away or in any manner attempt to
persuade any client or customer, or prospective client or customer, of the
Company (i) to discontinue or diminish his, her or its relationship or
prospective relationship with the Company or (ii) to otherwise provide his, her
or its business to any person, corporation, partnership or other business entity
which engages in any line of business in which the Company is engaged (other
than the Company).

“Cause” means:

(a) any act or omission which constitutes a material willful breach of your
obligations to the Company or your continued and willful refusal to
substantially perform satisfactorily any duties reasonably required of you,
which results in material injury to the interest or business reputation of the
Company and which breach, failure or refusal (if susceptible to cure) is not
corrected (other than failure to correct by reason of your incapacity due to
physical or mental illness)

 

11



--------------------------------------------------------------------------------

within thirty (30) business days after written notification thereof to you by
the Company; provided that no act or failure to act on your part shall be deemed
willful unless done or omitted to be done by you not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Company;

(b) your commission of any dishonest or fraudulent act, or any other act or
omission with respect to the Company, which has caused or may reasonably be
expected to cause a material injury to the interest or business reputation of
the Company and which act or omission is not refuted by you within thirty
(30) business days after written notification thereof to you by the Company;

(c) your plea of guilty or nolo contendere to or conviction of a felony under
the laws of the United States or any state thereof or any other jurisdiction in
which the Company conducts business; or

(d) your commission of a fraudulent act or participation in misconduct which
leads to a material restatement of the Company’s financial statements.

A “Change in Control” shall be deemed to have occurred if any of the following
conditions shall have been satisfied:

(a) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by the Company
or any of its Subsidiaries, (B) the Company or any of its affiliates (as defined
in Rule 12b-2 promulgated under the Exchange Act), (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company, is or
becomes, during any twelve-month period, the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person(s) any securities acquired directly from the
Company or its affiliates other than in connection with the acquisition by the
Company or its affiliates of a business) representing 30% or more of the total
voting power of the stock of the Company, provided that the provisions of this
subsection (a) are not intended to apply to or include as a Change in Control
any transaction that is specifically excepted from the definition of Change in
Control under subsection (c) below;

(b) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a

 

12



--------------------------------------------------------------------------------

majority of the directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board; and provided, further, however, that, notwithstanding the
foregoing, no individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 or Regulation 14A promulgated under the Exchange Act or successor
statutes or rules containing analogous concepts) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or “person” other
than the Board, shall in any event be considered to be a member of the Existing
Board;

(c) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements;
provided that immediately following such merger or consolidation the voting
securities of the Company outstanding immediately prior thereto do not continue
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity of such merger or consolidation or parent
entity thereof) 50% or more of the total voting power of the Company stock (or
if the Company is not the surviving entity of such merger or consolidation, 50%
or more of the total voting power of the stock of such surviving entity or
parent entity thereof); and provided, further, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (as determined under Section 409A) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of the Company
common stock or the combined voting power of the Company’s then-outstanding
voting securities shall not be considered a Change in Control; or

(d) the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any one person or more than one person acting as a
group (as determined under Section 409A) acquires (or has acquired during the
twelve-month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Company
common stock immediately prior to such transaction or series of transactions

 

13



--------------------------------------------------------------------------------

continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of the Company immediately prior to
such transaction or series of transactions and (2) no event or circumstances
described in any of clauses (a) through (d) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as defined in Section 409A and the
regulations and guidance thereunder. In addition, no Change in Control shall be
deemed to have occurred upon the acquisition of additional control of the
Company by any one person or more than one person acting as a group that is
considered to effectively control the Company. In no event will a Change in
Control be deemed to have occurred if you are part of a “group” within the
meaning of Section 13(d)(3) of the Exchange Act that effects a Change in
Control.

Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules, regulations and guidance thereunder.

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board
with the powers of the Committee under the Plan, or any subcommittee appointed
by such Committee.

“Disability” means any (A) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months or (B) you, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, are receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company.

“Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.

“Governmental Service Termination” means the termination of your employment as a
result of accepting employment at a Governmental Employer and you provide the
Company with satisfactory evidence demonstrating that as a result of such new
employment, the divestiture of your continued interest in MSCI equity awards or
continued ownership in MSCI class A common stock is reasonably necessary to
avoid the violation of U.S. federal, state or local or foreign ethics law or
conflicts of interest law applicable to you at such Governmental Employer.

 

14



--------------------------------------------------------------------------------

“MSCI” means MSCI Inc., a Delaware corporation.

“Proprietary Information” means any information that may have intrinsic value to
the Company, the Company’s clients or other parties with which the Company has a
relationship, or that may provide the Company with a competitive advantage,
including, without limitation, any trade secrets, inventions (whether or not
patentable); formulas; flow charts; computer programs, access codes or other
systems of information; algorithms, technology and business processes; business,
product, or marketing plans; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; and public information that becomes proprietary as a
result of the Company’s compilation of that information for use in its business;
provided that such Proprietary Information does not include any information
which is available for use by the general public or is generally available for
use within the relevant business or industry other than as a result of your
action. Proprietary Information may be in any medium or form including, without
limitation, physical documents, computer files or discs, videotapes, audiotapes,
and oral communications.

“Section 409A” means Section 409A of the Code and the related regulations

“Section 162(m)” means Section 162(m) of the Code (or any successor provision
thereto) and the related regulations.

“Subsidiary” means (i) a corporation or other entity with respect to which MSCI,
directly or indirectly, has the power, whether through the ownership of voting
securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which MSCI, directly or
indirectly, has an equity or similar interest and which the Committee designates
as a Subsidiary for purposes of the Plan.

 

15



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

MSCI Inc. 2007 Amended and Restated

Equity Incentive Compensation Plan

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any MSCI equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

Beneficiary(ies) Name(s)

   Relationship      Percentage  

(1)

     

(2)

     

(3)

     

(4)

     

Address(es) of Beneficiary(ies):

     

(1)

     

(2)

     

(3)

     

(4)

     

Contingent Beneficiary

Please also indicate any contingent beneficiary and to which beneficiary above
such interest relates.

 

Beneficiary(ies) Name(s)

   Relationship      Nature of
Contingency                    

Address(es) of Contingent Beneficiary(ies):

     

 

Name: (please print)

   Date:

Signature

 

 

Please sign and return this form to MSCI’s Human Resources Department.